Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
                                                             Dec 30 2014, 9:30 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANTS:                          ATTORNEYS FOR APPELLEE:
MATTHEW R. LEMME                                  MICHAEL L. CARMIN
Lemme Law Offices, LLC                            GREGORY A. BULLMAN
Jeffersonville, Indiana                           Carmin Parker, PC
                                                  Bloomington, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHELLE BARNES and                               )
RAYMOND SURZYCKI,                                 )
                                                  )
       Apellants-Defendants,                      )
                                                  )
           vs.                                    )        No. 53A01-1404-PL-178
                                                  )
PRAIRIE HORSE FARMS, LLC,                         )
                                                  )
       Appellee-Plaintiff.                        )

                      APPEAL FROM THE MONROE CIRCUIT COURT
                           The Honorable E. Michael Hoff, Judge
                             Cause No. 53C01-1306-PL-1082


                                       December 30, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
        Michelle Barnes (“Barnes”) and Raymond Surzycki (“Surzycki”) (collectively

“the Defendants”) appeal the order of the Monroe Circuit Court granting a permanent

injunction in favor of Prairie Horse Farms, LLC (“Prairie Horse Farms”) with regard to

an easement on land owned by the Defendants in favor of land owned by Prairie Horse

Farms. On appeal, the Defendants present five issues, which we renumber and restate as

the following four:

        I.      Whether the Defendants were denied due process when the trial court
                allegedly considered issues outside the request for injunctive relief and
                determined the scope of the rights granted under the easement;

        II.     Whether certain of the trial court’s findings of fact were clearly erroneous;

        III.    Whether the trial court erred in granting injunctive relief when Prairie
                Horse Farms had expressed only an intent to pasture horses in Lot 2; and

        IV.     Whether the trial court erred in determining the scope of the area
                encompassed by the easement.

        We affirm.

                                 Facts and Procedural History

        The Defendants own a parcel of land in Monroe County comprising approximately

2.41 acres. The property consists of a long east-west strip of land that is approximately

fifty feet wide that connects the main portion of the property to a nearby road. To the

east of the main portion of the land and to the north of the strip are two lots now owned

by Prairie Horse Farms. The following map is provided for reference:1




1
  The map on the next page is based on an exhibit admitted at trial, which is too large to be faithfully
reproduced in this opinion. We include this map for reference purposes only.



                                                   2
See Appellee’s App. p. 1.


Prairie Horse Farms Properties




                                                                                      Kn i g
                                                                                            htridg
                                                                                            e Ro
                                Lot 2                              Lot 1




                                                                                                ad
              nce
     R   eside




     Barnes/Surzycki Property

         Surzycki purchased the property in 2010 from Steven and Elizabeth Bray. The

warranty deed Surzycki received noted that the property was subject to a “[g]rant of

easement by and between Teddy Lee Deckard and Ralph L. Deckard and Vera Evelyn

Deckard, recorded September 21, 2005, as Instrument Number 2005019238, in the office

of the Recorder of Monroe County, Indiana.” Ex. Vol., Plaintiff’s Ex. 1. This deed was

recorded on November 1, 2010. Two days later, Surzycki transferred the property to

himself and his wife, Barnes, by a quitclaim deed, which again noted that the property

subject to the easement recorded in Instrument Number 2005019238.

         The Grant of Easement recorded in this Instrument Number provides that the

Surzycki property is the servient estate and that what is referred to as “Lot 2” on the map

above is the dominant estate. Id., Ex. 3. The Grant of Easement also states, “The

easement granted herein shall be for ingress and egress for vehicular and pedestrian




                                            3
traffic and utilities for the use and benefit of the Dominant Estate.” Id. Under the

heading “Maintenance,” the Grant of Easement provides:

      Grantee and Grantor, and their successors in interest shall jointly be
      responsible for reasonable maintenance and upkeep of the easement area.
      In the event any construction work, repairs or maintenance are performed
      within the easement area, said easement area shall be returned to the same
      condition as existed prior to such construction work, repairs or maintenance
      at the expense of the party causing the work or maintenance to be
      performed. Grantee’s real estate, the Dominant Estate, shall be required to
      contribute to the maintenance in accordance with this paragraph only after a
      residential structure is placed on the Dominant Estate. As long as the
      Dominant Estate remains unimproved without a residential structure, the
      maintenance of the easement area shall be solely the responsibility of the
      owner of the Servient Estate.

Id. The Grant of Easement provided also that “[t]his easement shall be perpetual and

shall be appurtenant to the Dominant Estate and shall run with the land. The obligations

of Grantee as stated herein for maintenance shall pass to and are binding on subsequent

owners of the Dominant Estate.” Id. The Grant of Easement provides that the Easement

Area is defined by an attached Exhibit C, which consists of a diagram of the servient

estate but does not include a description of the Easement Area by metes and bounds. The

final plat of the subdivision, however, describes the Easement Area by metes and bounds

as including the entirety of what is now the Defendant’s property.

      Prairie Horse Farms purchased Lot 2 from the Decker’s in May 2011 and Lot 1 in

April 2012. Lot 2 is a pasture with a horse barn with a feed room and tack room. For

over forty years, Lot 2 had been used as a horse pasture by the prior owners. Prairie

Horse Farms desired to use Lot 2 for similar purposes and began to improve the barn, cut

back some of the woods that had overgrown on the Lot, and planned to install a



                                            4
Lexington fence to replace the barbed-wire fence that had been in place. The plans to

install the fence were delayed by actions of the Defendants. Specifically, the Defendants

placed in the fifty-foot-wide strip area a line of fence-posts standing approximately six

feet tall and dug holes for other fence posts. The Defendants also installed a geo-thermal

heating and cooling system in the easement area, which left large mounds of dirt. The

Defendants also placed their trash bins at the entrance of the drive, blocking Prairie Horse

Farms from accessing the drive on the easement area. At one point, the Defendants and

members of their family stood in the easement area in order to block the path of vehicles

owned by the contractor hired by Prairie Horse Farms to improve Lot 2.

       As a result of these actions, Prairie Horse Farms filed a verified complaint for

permanent injunctive relief and a preliminary injunction on June 6, 2013. The trial court

held an evidentiary hearing on the matter on February 24, 2014. At the conclusion of the

hearing, the trial court took the matter under advisement, and both parties submitted

proposed findings and conclusions. On March 27, 2014, the trial court entered findings

of fact and conclusions of law, which provided in relevant part:

                                     Findings of Fact
                                           ***
       8. Lot 2 is primarily open pasture with a horse barn. The historic use of
       Lot 2 at the creation of the easement was to pasture and stable horses.
       9. The pasture and horse barn were in existence at the time the
       Defendants acquired title to Defendant’s real estate.
       10. Plaintiff intends to continue the use of Lot 2 to pasture and stable
       horses.
       11. The Easement provides pedestrian and vehicular access, including
       walking horses, from a public road to Lot 2.



                                             5
12. Defendants have placed objects in the Easement Area, dug holes in the
Easement Area approximately inches (8") in diameter and two and one half
feet (2-1/2") deep intended for placement of fence posts in anticipation of a
fenced garden located in the Easement Area, and have installed a
geothermal loop in the ground of the Easement Area, but left the
installation incomplete with a low area similar to a ditch and earth berms of
excavated material. Defendants have also placed approximately forty (40)
fence posts at eight foot (8') intervals two feet (2') off the north property
line of the Easement Area. The fence posts begin near the southwest corner
of Lot 2 and extend east through the Easement Area through the part of the
Easement Area that has level ground.
13. The holes dug in the Easement Area present a danger to pedestrians
and horses utilizing the Easement Area for access to Lot 2. The incomplete
geothermal looping installation and berms obstruct vehicular passage
through the Easement Area for access to Lot 2.
14. The objects placed in the Easement Area, the fence posts and the holes
crated by Defendants obstruct Plaintiff’s use of the Easement Area for
ingress and egress to its real estate.
15. Plaintiff has stated its intent to install a fence along its south property
line, being the same as the north property line of the Easement, to add farm
gates in the fence suitable for use for vehicles pulling horse trailers and
pedestrian gates suitable for use of Plaintiff’s real estate for the passage of
horses from Lot 2 through the Easement.
16. Plaintiff has stated its intent to make minor changes to or additions to
the Easement Area to make it suitable for use for ingress and egress for
pedestrians, vehicles and horses utilizing the easement for passage from the
public road to Plaintiff’s real estate.
17. The Easement, which benefits Plaintiff’s real estate, Lot 2, appears to
fully encumber all of Defendants’ real estate, including that portion of
Defendants’ real estate which has been improved with a residential
structure. However, Plaintiff has acknowledged that placement of gates in
the fence line along the north of the Easement Area will not need to be
closer to Defendants’ residence than eighty feet (80") east of the southwest
corner of Lot 2. Plaintiff’s concession effectively removes the ingress/
egress easement rights from that portion of Defendants’ real estate that
contains Defendants’ home, and for that portion of Defendants’ real estate
(the Easement Area) that is eighty feet (80") east of the southwest corner of
Lot 2.




                                      6
18. Installation of a fence by Defendants in the Easement Area two feet
(2') off the north line of the property line of the Easement Area constitutes
an obstruction to use of the Easement Area for access to Lot 2.
19. Plaintiff may gain access to Lot 2 using the eastern part of the
Easement Area to pass from a public road through an eight foot (8') gate in
a fence along the north line of the Easement Area into Lot 1 . . . passing
through to Lot 2[.]
20. Defendants have placed trash receptacles on the driveway portion of
the Easement Area at the east end of the Easement Area which obstructs
Plaintiff’s use of the east end of the Easement Area for passage to Lot 2
through the eight foot (8') gate and the fence line.
21. The several obstructions created by Defendants in the Easement Area,
which interfere with Defendant’s [sic] use of the Easement for access to Lot
2 are currently existing and continuing obstructions and interfere with
Plaintiff’s use of the Easement for Lot 2.
22. Defendants’ interference with Plaintiff’s use of the Easement for
access to Lot [2] is intentional and unless restrained by Court Order will
continue.
23. The cost to remove the obstructions created by Defendants to include
removal of fence posts, filling holes created in the ground, filling the low
areas, and grading the earth berms, is estimated to be One Thousand Five
Hundred Dollars ($1,500).
                                Conclusions
1. The Easement encumbers Defendants’ real estate for the benefit of
Plaintiff’s real estate, Lot 2[.]
2. The owner of an easement possesses all rights that are necessarily
incident to the enjoyment of the easement.
3. Prairie Horse Farms, LLC, Plaintiff, is the owner of the dominant
estate and may make repairs, improvements or alterations to the Easement
Area that are reasonably necessary to make the Grant of Easement
effectual.
4. Defendants, as owners of the servient estate, retain the right to use
their property in any manner and for any purpose consistent with the
enjoyment of the Easement. Prairie Horse Farms . . . cannot interfere with
Defendants’ use of the real estate, so long as such use does not interfere
with the easement rights owned by Prairie Horse Farms[.]




                                     7
5. Defendants, as owners of the servient estate, have a duty to permit
Prairie Horse Farms . . . , the owner of the dominant estate, to enjoy the
easement rights without interference.
6. Where the conveyance of a right-of-way does not specifically define
the right-of-way, the general rule is that the grantee, now Prairie Horse
Farms . . . , is entitled to a way as is reasonably necessary and convenient
for the purpose for which it was created.
7. Alterations in the Easement Area and the placement of objects within
the Easement Area by Defendants constitute unreasonable obstruction and
interference with the easement rights benefiting Lot 2:
     a. Defendants’ installation of a fence two feet (2') off the property
     line creates an unreasonable obstruction. A fence of the property line
     with appropriate gates with a second parallel fence two feet (2') away
     is an unreasonable interference with the use of the Easement for
     access to Lot 2.
     b. Earth berms and incomplete fill areas creating low areas are
     unreasonable obstructions to vehicular use of the Easement.
     c. Open holes dug in the Easement are an unreasonable risk of injury
     to pedestrians and animals using the Easement Area for access to Lot
     2.
     d. Placement of trash receptacles or other objects on the drive
     surface in the Easement Area unreasonably interferes with the use of
     the Easement for access to Lot 2.
8. Plaintiff’s use of the Easement Area for ingress and egress to Lot 2,
including:
     a. walking and riding horses through the Easement Area for ingress
     and egress to Lot 2.
     b. installing a property line fence with gates for vehicular passing
     and pedestrian access to Lot 2.
     c.   installing a bridle path with bark mulch or similar materials.
     d. access to Lot 2 from the Easement through the existing gate along
     the north line of the Easement Area adjacent to Lot 1 . . .
are permitted uses of the ingress/egress Easement that are unreasonable
obstructed by Defendants’ alterations to the Easement Area.
9. Although Plaintiff has plans to install a fence along the common
boundary between the Easement Area and plaintiff’s real estate together
with appropriate gates and pathway improvements, until such time as the
gates and pathway improvements are installed and specifically located

                                      8
within the Easement Area, the placement of objects, creating holes in the
ground and placement of fence posts by Defendants in the Easement area
are an unlawful interference with Plaintiff’s easement rights and must be
removed.
10. Plaintiff’s easement rights appear to encompass the entire Easement
Area as described in the Grant of Easement, but Plaintiff stated its
willingness to restrict the use of the Easement Area for access by placement
of any gates a distance from the residential structure. Plaintiff’s
commitment is consistent with the philosophy that “just because one can
legally do something does not necessarily mean that one should.” Upon
completion of installation of the fence by Plaintiff, and the creation of gate
locations, Defendants are entitled to place a gate in the Easement Area or
make other use of the Easement Area that does not unreasonably interfere
with Plaintiff’s right of access to Lot 2 through the established gates or
interfere with Plaintiffs pathway for horse and pedestrian access to Lot 2.
11. Defendants’ obstructions of the Easement for access to Lot 2 are
existing and continuing harms for which Plaintiff has no adequate remedy
at law.
12. The harm to Plaintiff by the interference with access to Lot 2
outweighs the threat of harm to Defendants from the granting of injunctive
relief. The public interest would be served by protecting and enforcing
contractual rights including the Easement for access to Lot 2 and the public
interest would not be dis[-]served by the granting of injunctive relief to
Plaintiff.
                                  ORDER
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
A. Defendants Michelle Barnes and Raymond Surzycki, and any parties
claiming under or through them, are permanently enjoined from interfering
with the use of the Easement Area for ingress/egress to Lot 2[.]
B. Defendants are permanently enjoined from maintaining in the
Easement Area any obstructions to Plaintiff’s free and reasonable use of the
Easement Area for ingress and egress to Lot 2, including removal of fence
posts, fill in of holes in the ground, removal of earth berms, filling low
areas in the ground created by Defendants and removal of fence posts and
removal of trash receptacles and other objects placed in the Easement Area
that interfere with use of the Easement for ingress/egress to Lot 2.
Placement of trash receptacles in the Easement Area must be placed in an
area that does not interfere with use of the Easement for ingress/egress;
C.   Within twenty-one (21) days of this Order, Defendants shall:



                                      9
            a. remove all fence posts installed by Defendants in the Easement
            Area starting at a point eighty feet (80') east of the southwest corner of
            Lot 2;
            b. fill all holes and ditches or low areas created in the Easement
            Area to restore the surface to level ground;
            c.   remove the earth berms to restore to level ground; and
            d. relocate the trash receptacles to remove the interference with
            access through the Easement Area by use of the eight foot (8') gate in
            the fence along the north property line of the Easement Area;
       D. Defendants shall take such other reasonable steps as necessary to
       restore the level ground in the Easement Area that has been altered by the
       Defendants to include placement of additional soil in the filled areas as
       necessary after settlement of the fill to restore and maintain level ground;
       E. Upon failure of Defendants to complete the restoration work as
       ordered, Plaintiff may complete the restoration work and Defendants shall
       reimburse Plaintiff for the costs to complete the restoration work;
       F. Defendants are enjoined from interfering with Plaintiff’s installation
       of a bridle path and mulch areas and the creation of horse walking paths in
       the Easement Area for access to Lot 2;
       G. Defendants are enjoined from interfering with Plaintiff’s use of the
       Easement Area for ingress/egress though the existing eight foot (8') gate
       along the south line of Lot 1[.]
       H.   Costs are assessed to Defendants.

Appellant’s App. pp. 3-10 (citations omitted). The Defendants now appeal.

                                  I. Standard of Review

       The trial court entered findings of fact and conclusions thereon pursuant to Indiana

Trial Rule 52(A). We therefore apply a two-tiered standard of review: we first determine

whether the evidence supports the trial court’s findings, and second, we determine

whether the trial court's findings support the judgment. Anderson v. Ivy, 955 N.E.2d
795, 800 (Ind. Ct. App. 2011), trans. denied. The trial court’s findings and conclusions

will be set aside only if they are clearly erroneous, i.e., if the record contains no facts or



                                             10
inferences supporting them. Redd v. Redd, 901 N.E.2d 545, 549 (Ind. Ct. App. 2009).

The party appealing the trial court’s judgment must establish that the findings are clearly

erroneous. Anderson, 955 N.E.2d at 800. The trial court’s findings are clearly erroneous

only when a review of the record leaves us firmly convinced that a mistake has been

made. Id. In reviewing the trial court’s findings, we neither reweigh the evidence nor

assess the credibility of witnesses, but consider only the evidence most favorable to the

judgment. Redd, 901 N.E.2d at 549. We do not, however, defer to the trial court’s

conclusions of law, which we review de novo. Anderson, 955 N.E.2d at 800; Redd, 901
N.E.2d at 549.

                               II. The Law of Easements

       Easements are limited to the purpose for which they are granted. McCauley v.

Harris, 928 N.E.2d 309, 314-15 (Ind. Ct. App. 2010), trans. denied (citing Drees, 868
N.E.2d at 38).    The owner of an easement, i.e., the owner of the dominant estate,

possesses all rights necessarily incident to the enjoyment of the easement. Id. (citing

Panhandle E. Pipe Line Co., v. Tishner, 699 N.E.2d 731, 739 (Ind. Ct. App. 1998). The

dominant estate owner may make such repairs, improvements, or alterations as are

reasonably necessary to make the grant of the easement effectual. Id. The owner of the

property over which the easement passes, i.e., the servient estate, may use the property in

any manner and for any purpose so long as such use is consistent with the enjoyment of

the easement, and the dominant estate cannot interfere with the use. Id. At the same

time, however, all rights necessarily incident to the enjoyment of the easement are

possessed by the owner of the dominant estate, and it is the duty of the servient owner to


                                            11
permit the dominant owner to enjoy his easement without interference. Id. The owner of

the servient estate may not use his land to obstruct the easement or interfere with the

enjoyment of the easement by the owner of the dominant estate. Id. Likewise, the owner

of the dominant estate cannot subject the servient estate to extra burdens, any more than

the holder of the servient estate can materially impair or unreasonably interfere with the

use of the easement. Id. (citing Klotz v. Horn, 558 N.E.2d 1096, 1100 (Ind. 1990)).

                               III. Denial of Due Process

       The Defendants first claim that they were denied due process when the trial court

considered issues outside the request for injunctive relief and determined the scope of the

rights granted under the easement. They argue that Prairie Horse Farms did not seek

declaratory relief and that the trial court therefore erred in deciding issues that were not

pleaded. We disagree. Prairie Horse Farms sought to enjoin the Defendants from

interfering with the rights granted to Prairie Horse Farms under the easement. This

necessarily required the trial court to determine what rights were granted to Prairie Horse

Farms under the easement; otherwise, the trial court would have a difficult time in

determining whether the Defendants’ actions were interfering with Prairie Farm’s

easement rights and needed to be enjoined.

       We find this case to be similar to that of McCauley v. Harris, 928 N.E.2d 309 (Ind.

Ct. App. 2010). In McCauley, the owners of the dominant estate sought legal and

injunctive relief to prevent the owners of the servient estate from interfering with the

right of ingress and egress granted by the easement. In addressing this argument, both

the trial court and this court were required to determine the scope of the rights granted


                                             12
under the easement before determining whether the trial court properly granted the

requested relief. See id. at 314-15.

       Nor do we find persuasive the Defendants’ claims that the trial court considered

matters beyond the scope of the pleadings when it referred to Prairie Farm’s ability to

access Lot 2 via Lot 1. The Defendants claim that the trial court effectively created a

new easement vis-à-vis the Defendants’ property and Lot 1. Specifically, they take issue

with three paragraphs of the trial court’s order regarding the gate in Lot 1 that runs on the

south side of Lot 1, which is also the northern boundary of the Easement Area. The trial

court found that Prairie Horse Farms can access Lot 2 through Lot 1 via this gate. The

trial court concluded that any interference with this access to Lot 2 through Lot 1 was

improper. In that portion of the trial court’s order granting injunctive relief, the court

enjoined the Defendants from interfering with the use of this gate, but the trial court did

not conclude that the easement benefitted Lot 1. It simply held that part of ingress and

egress rights to Lot 2 was the right to access Lot 2 via the gate in Lot 1. The trial court

did not conclude that the easement permitted the ingress and egress to Lot 1 by itself. It

simply concluded that the Defendants could not interfere with ingress and egress to Lot 2

from the Easement Area via Lot 1. Since the trial court’s order was directed at the access

to Lot 2, which the Defendants admit is the dominant estate, we cannot say that the trial

court’s order in this regard is clearly erroneous.

                         IV. Clearly Erroneous Findings of Fact

       The Defendants also argue that the trial court entered findings of fact that were

clearly erroneous. Specifically, they attack the court’s findings that “Plaintiff intends to


                                              13
continue the use of Lot 2 to pasture and stable horses” and that “The Easement provides

pedestrian and vehicular access, including walking horses, form a public road to Lot 2.”

Appellant’s App. p. 5 (emphasis added). In the Defendants’ view, these findings are

clearly erroneous because Michael Fitzgerald, one of the members of Prairie Horse

Farms, testified that Prairie Horse Farms had not yet walked horses or pulled a horse

trailer in the Easement Area and had yet to pasture horses in Lot 2. According to the

Defendants, these findings regarding the present use of the Easement Area are clearly

erroneous. We disagree.

       When viewed in context, Fitzgerald’s testimony support’s the trial court findings.

Fitzgerald testified that he had lived near Lot 2 for forty years, that Lot 2 had only been

used as a horse pasture during those forty years until about seven or eight years ago, and

that Lot 2 had therefore been used as a horse pasture when the easement was granted. He

also testified that Prairie Horse Farms had immediate plans to repair the horse barn,

install a new fence, and use Lot 2 as a horse pasture. In other words, Lot 2 had

historically been used as a horse pasture, and Prairie Horse Farms was in the process of

making improvements to Lot 2 to enable it to continue to be used as a horse pasture.

Under these facts and circumstances, we cannot say that the trial court’s findings were

clearly erroneous with regard to the continued use of Lot 2 as a horse pasture.

       To the extent that the Defendants’ argument is one that the trial court erred in

determining that the ingress and egress rights included in the easement did not include the

ability to walk horses through the Easement Area, we also disagree. As noted above, Lot

2 had historically been used as a horse pasture and was used as a horse pasture at the time


                                            14
the easement was created. Accordingly, when the easement granted to the dominant

estate the right of “ingress and egress for vehicular and pedestrian traffic and utilities for

the use and benefit of the Dominant Estate,” we cannot say that this excludes horses.

        We find support for this conclusion in New York Cent. R. Co. v. Arian, 219 Ind.
477, 39 N.E.2d 604 (1942). In that case, an easement was granted in 1871 for a farm-

crossing easement across a strip of land used for railroad tracks.            Years later, a

controversy arose between the owner of the easement, who wanted the local municipal

power utility to install electric power lines underneath the easement area, and the railroad

company, who thought such installation was a dangerous nuisance. The owner of the

dominant estate prevailed at trial, and the railroad appealed. On appeal, our supreme

court noted that, at the time the farm crossing easement was granted, “the crossing was

no doubt limited in its use to passage of persons on foot and of cattle and farm vehicles,

conveying back and forth the products of the farm and the materials and equipment

incident to operating the farm.” Id. 484, 39 N.E.2d at 606. However, the court also noted

that:

        [a]t the time easements for our early highways were condemned, the way
        was used for the passage of foot passengers, animals, and animal-drawn
        conveyances only, and yet, as gas for fuel, telephones, and electricity came
        into use, the easements were construed as intended to be broad enough to
        permit the laying of pipes and the installation of poles and wires, upon, and
        under the streets and highways, and it was concluded that such a use cast no
        burden upon the fee beyond that which was contemplated and paid for in
        the original taking.

Id. at 484-85, 39 N.E.2d at 606. The court therefore held that “the limitation is upon the

use of the dominant estate served, in this instance a farm home, and that the way may be



                                             15
used in any manner that is reasonably required for the complete and beneficial use of the

dominant estate as a farm or home.” Id. at 483, 39 N.E.2d at 606. Accordingly, the

rights under the easement were held to be “broad enough to permit the bringing in of the

conduit underground for the purpose of supplying electricity.” Id. at 485, 39 N.E.2d at

607.

       Here, the easement was granted at time when Lot 2 was used as a horse pasture.

Prairie Horse Farms is making improvements to continue to use Lot 2 as a horse pasture.

The walking of horses along the Easement Area is therefore reasonably required for the

complete and beneficial use of the dominant estate as a horse pasture. See id. It is true

that here, the easement is limited to ingress and egress. See Wendy’s of Ft. Wayne, Inc.

v. Fagan, 644 N.E.2d 159, 162 (Ind. Ct. App. 1994) (distinguishing Yarian on grounds

that easement in Yarian was limited only to “farm crossing” as opposed to “ingress and

egress”). However, we do not think that this is limited to motorized vehicles but also

includes horses, especially since Lot 2 was used to pasture horses at the time the

easement was granted. See Jeffers v. Toschlog, 178 Ind. App. 603, 608, 383 N.E.2d 457,

460 (1978) (holding that grant of easement in 1907 which granted right of ingress and

egress for “teams and wagons” was created for the purpose of allowing passage of

“vehicles” in general). Under the facts and circumstances presented here, we cannot say

that the trial court erred in concluding that the ingress and egress rights granted under the

easement included the walking of horses in the Easement Area.




                                             16
                              V. Propriety of Injunctive Relief

       In a related argument, the Defendants claim that the trial court erred in granting a

permanent injunction.       The grant or denial of an injunction lies within the sound

discretion of the trial court. Drees Co. v. Thompson, 868 N.E.2d 32, 41 (Ind. Ct. App.

2007), trans. denied. We will not overturn the trial court’s decision unless it was arbitrary

or amounted to an abuse of discretion. Id. A trial court abuses its discretion when its

decision is clearly against the logic and effect of the facts and circumstances before it, or

if it misinterprets the law. Id. A trial court is to consider four factors in determining the

propriety of permanent injunctive relief: (1) whether the plaintiff has succeeded on the

merits; (2) whether plaintiff’s remedies at law are adequate; (3) whether the threatened

injury to the plaintiff outweighs the threatened harm a grant of relief would occasion

upon the defendant; and (4) whether the public interest would be disserved by granting

relief. Id.

       Here, the Defendants argue that injunction relief was improper because Prairie

Horse Farms had expressed merely an intent to pasture horses in Lot 2 and, according to

the Defendants, “not yet taken any actions relating to horses or farming on Lot 2.”

Appellant’s Br. p. 14. We find this argument unpersuasive.2 Prairie Horse Farms had

already taken steps to repair the horse barn on Lot 2. Also, the obstructions placed in the

Easement Area by the Defendants have prevented Prairie Horse Farms from bringing in

construction equipment to continue to improve Lot 2 for its intended use as a horse

2
  The Defendants also make a brief, unsupported argument that Prairie Horse Farms had an adequate
remedy at law. Because they do not expound this argument further, we decline to address it.



                                                 17
pasture. Indeed, Surzycki testified at the hearing that he installed the fence to “protect”

his property and block Prairie Horse Farms from constructing a gravel drive to Lot 2. Tr.

p. 25.

          It is clear that the actions of the Defendants were intended to prevent Prairie Horse

Farms from using the Easement Area to access Lot 2. They dug holes, erected fence

posts, placed trash bins in the drive, and left mounds of earth in the Easement Area. The

trial court was well within its discretion to conclude that this constituted an interference

with Prairie Horse Farms use and enjoyment of the easement that required injunctive

relief.

                              VI. Extent of the Easement Area

          The Defendants next claim that the trial court erred in determining the scope of the

easement to include their entire property. Specifically, they note Prairie Horse Farms’

deed to Lot 2 states that the conveyance includes “a 50-foot Utility/Ingress/Egress

Easement recorded under Instrument Number 200519238[.]” Ex. Vol., Ex. 6. The trial

court, however, concluded that the Easement Area “appears to fully encumber all of

Defendants’ real estate, including that portion of Defendants’ real estate which has been

improved with a residential structure.” Appellant’s App. p. 4. This is in reference to the

actual Grant of Easement document, which defines the Easement Area by reference to an

attached “Exhibit C.” This Exhibit C to the Grant of Easement is a diagram of the entirety

of the Defendant’s property:




                                               18
Appellant’s App. p. 26.

      The exhibit does not include an accompanying description of the Easement Area

by metes and bounds. This diagram appears to show a separated, fifty-foot strip

extending to the western edge of the Defendant’s property, without including the

remainder of their lot. However, in the final plat of the subdivision, the “Easement Area”

is described in metes and bounds to include the entirety of the Defendant’s property. Ex.

Vol., Ex. 12. This is the reason for the trial court’s findings regarding the scope of the

Easement Area.

      This does not mean that the Defendants are allowed to live in their home only at

the whim of Prairie Horse Farms. As the owner of the dominant estate, Prairie Horse

Farms could not interfere with the Defendant’s use of their property unless such use



                                           19
interfered with the purpose of the easement, i.e., ingress and egress to the nearby road.

As that road lies east of Lot 2, Prairie Horse Farms has no need to use any portion of the

Defendant’s property which lies outside the fifty-foot strip area.

         Moreover, the trial court noted that Prairie Horse Farms stated in open court that

its use of the easement area would not be any closer than eighty feet to the east of the

southwestern corner of Lot 2. The trial court construed this to be a limit on the easement

that “effectively removes the ingress/egress easement rights from that portion of

Defendants’ real estate that contains Defendants’ home, and for that portion of

Defendants’ real estate (the Easement Area) that is eighty feet (80") east of the southwest

corner of Lot 2.” Appellant’s App. p. 4. The trial court’s grant of injunctive relief was

limited to this area. Accordingly, even if the trial court’s description of the extent of the

Easement Area was erroneous, such error does not affect the relief granted by the trial

court.

                                        Conclusion

         The trial court did not deprive the Defendants of due process by considering the

nature and scope of the easement before concluding that the acts of the Defendant

interfered with Prairie Horse Farms’ easement rights and enjoining the Defendants from

interfering with these easement rights, nor did the trial court err in concluding that the

easement rights included accessing Lot 2 through Lot 1 from the easement area. The trial

court’s findings of fact regarding Prairie Horse Farms’ use of Lot 2 was not clearly

erroneous, nor was the trial court’s conclusion that the easement rights of ingress and

egress included the walking of horses in the Easement Area. The trial court also properly


                                             20
concluded that the acts of the Defendants of placing impediments to the Prairie Horse

Farms’ use of the easement that justified granting injunctive relief. Lastly, the trial

court’s findings regarding the extent of the Easement Area were not clearly erroneous,

but even if they were, the trial court also concluded that Prairie Horse Farms use of the

Easement Area was limited to the fifty-foot strip and did not include the remainder of the

Defendant’s property that includes their residence. Accordingly, we affirm the judgment

of the trial court.

       Affirmed.

       RILEY, J., and CRONE, J., concur.




                                           21